Exhibit 10.4


 


NOTES EXCHANGE AGREEMENT


 

This Notes Exchange Agreement (this “Agreement”), effective as of January 31,
2005, is entered into by and among InnSuites Hospitality Trust, an Ohio real
estate investment trust (the “Company”), and the individuals named on the
signature pages hereof (the “Note Holders”).

 

WITNESSETH

 

WHEREAS, the Note Holders own certain promissory notes (each referred to herein
as a “Note,” and collectively as the “Notes”) previously issued by the Company;
and

 

WHEREAS, in exchange for the surrender, cancellation and conversion of the Notes
in the manner and on the terms set forth in this Agreement, the Note Holders
desire to acquire from the Company, and the Company desires to issue to the Note
Holders, Shares of Beneficial Interest of the Company.  The descriptions of each
Note being surrendered by each Note Holder and the number of Shares of
Beneficial Interest of the Company being issued upon exchange and conversion
thereof are set forth on Exhibit A.

 

NOW THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the parties hereto, intending to be legally bound, agree as
follows:

 

SECTION 1.                            DEFINITIONS.  The following terms when
used in this Agreement shall have the following respective meanings:

 

“Agreement” has the meaning set forth in the introductory paragraph.

 

“Company” means InnSuites Hospitality Trust, an Ohio real estate investment
trust, together with its successors and assigns.

 

“Governmental Authority” means the United States, any state or municipality, the
government of any foreign country, any subdivision of any of the foregoing or
any authority, department, commission, board, bureau, agency, court or
instrumentality of any of the foregoing.

 

“Lien” means any mortgage, deed of trust, lien, pledge, hypothecation,
encumbrance, charge, security interest, conditional sale or other title
retention agreement, pledge, purchase option, call, adverse claim or similar
right of a third party with respect to such securities.

 

“Note Holders” means the individuals named on the signature page of this
Agreement.

 

“Note” or “Notes” has the meaning set forth in the introductory statements.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means the Shares of Beneficial Interest of the Company to be acquired
by the Note Holders hereunder, as set forth on Exhibit A.

 

--------------------------------------------------------------------------------


 

SECTION 2.                            EXCHANGE AND CONVERSION OF THE NOTES INTO
SHARES.

 

Subject to and upon the terms and conditions set forth in this Agreement, the
Company agrees to issue to each of the Note Holders, and each of the Note
Holders agree to acquire from the Company, the Shares in exchange for the
delivery, cancellation, exchange and conversion of the Notes, all in the manner
and the amounts set forth in Exhibit A.  For purposes of Rule 144 of the
Securities Act, the parties agree that the transactions contemplated by this
Agreement should be treated as a conversion of the Notes into the Shares.

 

SECTION 3.                            REPRESENTATIONS OF THE COMPANY.  The
Company hereby represents and warrants to the Note Holders as follows:

 

3.1                                 Company Existence.  The Company is a real
estate investment trust duly organized, validly existing and in good standing
under the laws of the State of Ohio.

 

3.2                                 Company Power and Authorization. The Company
has the power, authority and legal right to execute, deliver and perform this
Agreement.  The execution, delivery and performance of this Agreement by the
Company has been duly authorized by all necessary corporate action on behalf of
the Company.  This Agreement constitutes the legal, valid and binding obligation
of the Company, enforceable against it in accordance with its terms, subject to
any applicable bankruptcy, insolvency (including all applicable laws relating to
fraudulent transfers), reorganization, moratorium or similar laws now or
hereafter in effect relating to creditors’ rights generally or to general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law).

 

3.3                                 Validity of Contemplated Transactions;
Consent.  The execution, delivery and performance of this Agreement by the
Company does not and will not violate, conflict with or result in the breach of
any term, condition or provision of any agreement to which the Company is a
party, or require the approval or consent of any other party, except for such
approvals or consents as have already been obtained.  The Company does not
require the approval or consent of, and is not required to make any registration
or filing with, any Governmental Authority in connection with the execution,
delivery and performance of this Agreement by the Company, except for such
approvals, consents, registrations or filing as have already been obtained or
made, or will be obtained or made after the date hereof as required by
applicable law and set forth on Exhibit B hereto.

 

3.4.                              Issuance.  The Shares to be issued and
acquired under this Agreement, when issued by the Company to each Note Holder
and acquired by each Note Holder pursuant to the terms of this Agreement, will
(i) be duly authorized, validly issued, fully paid and nonassessable, (ii) have
been issued in compliance with all federal and state securities laws (subject to
the approvals, consents, registrations or filings set forth on Exhibit B hereto,
and (iii) except as otherwise provided herein, be free and clear of all Liens.

 

3.5                                 Brokers, Finders, and Agents.  The Company
is not, directly or indirectly, obligated to anyone acting as broker, finder or
in any other similar capacity in connection with this Agreement or the
transactions contemplated by this Agreement.

 

2

--------------------------------------------------------------------------------


 

SECTION 4.                            REPRESENTATIONS OF THE NOTE HOLDERS.  Each
of the Note Holders severally represents and warrants to the Company as follows:

 

4.1                                 Note Holders Power and Authorization. The
Note Holder has the power, authority, and legal right to execute, deliver and
perform this Agreement.  The execution, delivery and performance of this
Agreement by the Note Holder has been duly authorized by all necessary action on
behalf of the Note Holder.  This Agreement constitutes the legal, valid and
binding obligation of the Note Holder, enforceable against such Note Holder in
accordance with its terms, subject to any applicable bankruptcy, insolvency
(including all applicable laws relating to fraudulent transfers),
reorganization, moratorium or similar laws now or hereafter in effect relating
to creditors’ rights generally or to general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law).

 

4.2                                 Validity of Contemplated Transactions, etc. 
The execution, delivery and performance of this Agreement by the Note Holder
does not and will not violate, conflict with or result in the breach of any
term, condition or provision of any agreement to which the Note Holder is a
party, or require the approval or consent of any other party, except for such
approvals or consents as have already been obtained.  No authorization, approval
or consent of, and no registration or filing with, any Governmental Authority is
required in connection with the execution, delivery and performance of this
Agreement by the Note Holder, except for such approvals, consents, registrations
or filing as have already been obtained or made.

 

4.3                                 Restricted Securities; No Registration.  The
Note Holder understands that the Shares are “restricted securities,” as defined
in Rule 144 adopted by the Securities and Exchange Commission under the
Securities Act (“Rule 144”),  and agrees that the Shares hereby acquired by such
Note Holder have not been registered under the Securities Act by reason of a
specific exemption therefrom, and that none of the Shares so acquired can be
offered, sold or transferred unless they are subsequently registered under the
Securities Act or the Note Holder obtains an opinion of counsel, in form and
substance satisfactory to the Company and its counsel, that such registration is
not required and that the proposed offer, sale or transfer will be made in
compliance with all applicable securities laws, including Rule 144  or other
applicable exemption from the registration requirements of the Securities Act. 
The Note Holder further acknowledges and understands that the Company is under
no obligation to register the Shares.

 

4.4                                 Sufficiency of Information.  The Note Holder
has evaluated the risks of investing in the Shares, has been afforded the
opportunity during the course of negotiating the transactions contemplated by
this Agreement to ask questions of, and to secure such information from, the
Company and its officers as the Note Holder deems necessary to evaluate the
merits of entering into such transactions, and all information requested has
been given and all questions asked were answered.

 

4.5                                 Brokers, Finders, and Agents.  The Note
Holder is not, directly or indirectly, obligated to anyone acting as broker,
finder or in any other similar capacity in connection with this Agreement or the
transactions contemplated by this Agreement.

 

3

--------------------------------------------------------------------------------


 

SECTION 5.                            LEGEND.  Each Note Holder understands that
certificates representing the Shares acquired by such Note Holder shall bear the
following legend:

 

THE SHARES OF BENEFICIAL INTEREST REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER
ANY STATE SECURITIES LAWS.  NEITHER THIS SECURITY NOR ANY PORTION HEREOF OR
INTEREST HEREIN MAY BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF UNLESS THE SAME IS REGISTERED UNDER SAID ACT AND APPLICABLE STATE
SECURITIES LAWS OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE AND
THE COMPANY SHALL HAVE RECEIVED, AT THE EXPENSE OF THE HOLDER HEREOF, EVIDENCE
OF SUCH EXEMPTION REASONABLY SATISFACTORY TO THE COMPANY BASED UPON THE ADVICE
OF COUNSEL TO THE COMPANY.

 

SECTION 6.                            RELEASE OF SECURITY INTEREST.  Upon
receipt of the Shares, without further action on behalf of the Note Holder, the
Note shall be deemed paid in full and the Note Holder shall be deemed to have
released any security interest the Note Holder has in the Class B limited
partnership units that serve as security for the Note.  The Note Holder further
acknowledges that the Class B limited partnership units, that serve as security
under the Note, have not been pledged or encumbered in any way, and that no
third party has any claim, right, title or interest with respect to such Class B
limited partnership units.

 

SECTION 7.                            MISCELLANEOUS.

 

7.1                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Ohio
applicable to contracts made and to be performed entirely within the state
without regard to principles of conflicts of law.

 

7.2                                 Entire Agreement. This Agreement and the
other agreements and instruments expressly provided for in this Agreement,
together set forth the entire understanding of the parties to this Agreement and
supersede in their entirety all prior contracts, agreements, arrangements,
communications, discussions, representations and warranties, whether oral or
written, among the parties.

 

7.3                                 No Waivers; Amendments.  No failure or delay
on the part of any party in exercising any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise thereof
or the exercise of any other right, power or remedy.  The remedies provided for
herein are cumulative and are not exclusive of any remedies that may be
available to any party at law or in equity or otherwise.

 

7.4                                 Severability.  If any provision of this
Agreement shall be declared void or unenforceable by a judicial or
administrative authority, the validity of any other provision and of the entire
Agreement shall not be affected thereby.

 

7.5                                 Expenses.  Each of the parties will pay the
fees and expenses incurred by it in connection with the preparation, execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby.

 

4

--------------------------------------------------------------------------------


 

7.6                                 Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall constitute an
original, and all of which taken together shall constitute one and the same
document.

 

7.7                                 Further Assurances.  The Company will, from
time to time, upon the reasonable request of the Note Holder, execute such
further documents as may be reasonably required to transfer to and to vest in
the Note Holder all right, title and interest of the Company in the Shares.

 

Signature page follows

 

5

--------------------------------------------------------------------------------


 

The parties hereto have executed and delivered this Agreement as of the date
first above written.

 

 

 

INNSUITES HOSPITALITY TRUST
an Ohio real estate investment trust

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Brian Wirth

 

 

 

 

 

 

 

 

 

 

 

Christopher Wirth

 

 

 

 

 

 

 

 

 

 

 

Eric Wirth

 

 

 

 

 

 

 

 

 

 

 

Pamela Barnhill-Wirth

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PROMISSORY NOTES

 

Name of Note Holder

 

Description of Promissory Note

 

Amounts
Outstanding Being
Converted

 

Shares Being
Issued

 

Brian Wirth

 

Note dated February 2, 2004 payable to Brian Wirth, son of James Wirth, bearing
interest at 7% per annum, secured by 58,259 Class B limited partnership units in
the Partnership, and due in monthly principal and interest payments of $1,971
through February 2011.

 

$117,410.00

 

90,315

 

Christopher Wirth

 

Note dated February 2, 2004 payable to Christopher Wirth, son of James Wirth,
bearing interest at 7% per annum, secured by 58,259 Class B limited partnership
units in the Partnership, and due in monthly principal and interest payments of
$1,971 through February 2011.

 

$117,410.00

 

90,315

 

Eric Wirth

 

Note dated February 2, 2004 payable to Eric Wirth, son of James Wirth, bearing
interest at 7% per annum, secured by 58,259 Class B limited partnership units in
the Partnership, and due in monthly principal and interest payments of $1,971
through February 2011.

 

$117,410.00

 

90,315

 

Pamela Barnhill-Wirth

 

Note dated February 2, 2004 payable to Pamela Barnhill Wirth, daughter of James
Wirth, bearing interest at 7% per annum, secured by 58,259 Class B limited
partnership units in the Partnership, and due in monthly principal and interest
payments of $1,971 through February 2011.

 

$117,410.00

 

90,315

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CONSENTS; FILINGS; REGISTRATIONS

 

1.                                       Approval by the shareholders of the
Company obtained at the Company’s annual meeting on December 10, 2004.

 

2.                                       Approval of Additional Listing
Application by the American Stock Exchange.

 

3.                                       Notice of Sale of Securities pursuant
to Regulation D on Form D with the Securities and Exchange Commission.

 

4.                                       Compliance with applicable state
securities laws (Blue Sky Laws).

 

8

--------------------------------------------------------------------------------

 